UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1802


BEN HOWARD SMITH,

                  Plaintiff - Appellant,

             v.

JOSEPH K. COFFY; BOB ATKINSON; LINDA G. WALTERS; PERCY B.
HARVIN; L. KEITH JOSEY, JR.; RONNIE STEWART, all in their
individual and official capacity,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:08-cv-00201-PMD-BM)


Submitted:    January 14, 2010              Decided:   January 20, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam.


Ben Howard Smith, Appellant Pro Se. Shaun C. Kent, COFFEY,
CHANDLER & KENT, PA, Manning, South Carolina; Kelly M. Jolley,
MCNAIR LAW FIRM, PA, Hilton Head, South Carolina; Andrew
Lindemann, DAVIDSON & LINDEMANN, PA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ben Howard Smith seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing Defendant Percy B. Harvin from Smith’s civil action.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                   The order

Smith seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.             Accordingly, we grant the

Appellees’     motion     to     dismiss     the    appeal     for    lack   of

jurisdiction.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and    argument    would   not   aid   the   decisional

process.

                                                                      DISMISSED




                                      2